[Cite as In re Application of Washington, 137 Ohio St.3d 1235, 2013-Ohio-4573.]




                         IN RE APPLICATION OF WASHINGTON.
[Cite as In re Application of Washington, 137 Ohio St.3d 1235, 2013-Ohio-4573.]
Pending application for admission to take the Ohio bar examination
        disapproved—Applicant may reapply to take the July 2016 bar
        examination.
     (No. 2013-0427—Submitted May 8, 2013—Decided October 23, 2013.)
         ON REPORT by the Board of Commissioners on Character and Fitness
                              of the Supreme Court, No. 531.
                                ____________________
        {¶ 1} On March 15, 2013, the Board of Commissioners on Character and
Fitness filed its final report in this court pursuant to Gov.Bar R. I(12)(E),
recommending that Karyn Marie Washington’s application to take the Ohio bar
examination be disapproved and that she be permitted to apply for the February
2015 bar examination. The applicant did not file objections. On June 18, 2013,
the court granted, in part, Washington’s motion to seal the record.
        {¶ 2} On consideration of the board’s report, the court adopts the board’s
finding that Washington has failed to prove that she currently possesses the
requisite character, fitness, and moral qualifications for admission to the practice
of law in Ohio and hereby orders that Washington’s pending application be
disapproved. Based on the court’s review of the record, the court also finds that a
longer waiting period is required before Washington may reapply to take the Ohio
bar examination. Accordingly, it is further ordered that Washington is permitted
to reapply for the July 2016 bar examination pursuant to the requirements of
Gov.Bar R. I, including completion of a new character-and-fitness investigation.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               ________________________